     Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 1 of 23



                 MDL 1570 PLAINTIFFS' EXECUTIVE COMMITTEES
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

   Plaintiffs' Executive Committee for Personal                    Plaintiffs' Executive Committee for
              Injury and Death Claims                                      Commercial Claims
 Ronald L. Motley, (1944-2013)                                Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers I Donald A. Migliori, Co-Chairs       Sean Carter, Co-Chair
 MOTLEY RICE LLC                                              COZEN O'CONNOR
 James P. Kreindler, Co-Chair
 l<REINDLER & l<REINDLER LLP
 Andrew J. Maloney III, Co-Liaison Counsel                    J. Scott Tarbutton, Liaison Counsel
 l<REINDLER & KREINDLER LLP                                   CoZEN O'CoNNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC

                                              April25, 2019

                                                      VIAECF

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

        Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
                  This document relates to: All Actions

                         LETTER MOTION TO COMPEL NON-PARTY
                       DEPOSITION OF AKRAM MOHAMED ALZAMARI

Dear Judge Netburn:

        Plaintiffs move this Court pursuant to Fed. R. Civ. P. 37 to compel non-party Akram
Mohamed Alzamari ("Alzamari") to comply with a previously-served subpoena and appear for
his deposition in San Diego, California on May 30, 2019 at 10:00am, or such other location and
date as ordered by this Court, and for such other relief as this Court deems appropriate, including
contempt proceedings pursuant to Federal Rule of Civil Procedure 45(g). A proposed order is
attached.

        This Motion is made following seven months of in-person and telephonic conferences
between Mr. Alzamari, his counsel and the Plaintiffs' Executive Committees (PECs), which
began in October 2018. The PECs served a subpoena on Mr. Alzamari in September 2018,
agreed at Mr. Alzamari' s request to postpone the deposition, and have repeatedly attempted in
good faith to confer with Mr. Alzamari and his counsel to obtain a date certain for his deposition.
Those efforts have been unsuccessful, and Mr. Alzamari's attorney has ceased responding to the
PECs. The facts are detailed below and in the accompanying Declaration of Andrew J. Maloney,
Esq., attached as Exhibit 1 ("Maloney Decl.").
    Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 2 of 23
April25, 2019
Page 2


                       FACTUALANDPROCEDURALBACKGROUND
        This Court approved jurisdictional discovery of Plaintiffs' claims that Saudi Arabia
government officials in Southern California knowingly provided substantial support to the 9/11
hijackers. In the course of their investigation, Plaintiffs learned that Akram Mohamed Alzamari
had personal knowledge of certain events, meetings and conversations directly relevant to
Plaintiffs' claims. See Maloney Decl. at~~ 3-4.

        Accordingly, on September 27,2018, the PECs personally served on Mr. Alzamari a
subpoena issued from the United States District Court for the Southern District of New York, in
compliance with Fed. R. Civ. P. 45. See Maloney Decl. at~ 5; Exhibit A to Maloney Decl.
(Subpoena). Mr. Alzamari was given his witness and travel fee, and the deposition was set to
take place on October 16,2018 at 10:00 am at the law offices of Cozen & O'Connor, 501 W.
Broadway, San Diego, California, well within 100 miles ofMr. Alzamari's residence, also in San
Diego, California.

      For months, however, Mr. Alzamari evaded all efforts to have his testimony taken. For
example:

        •       At Mr. Alzamari's request, over the course of October, November and
                December 2018, his deposition was put off so that he could focus on an
                alleged immigration matter involving his wife and child. Maloney Decl. at
                ~ 8. Mr. Alzamari claimed that the attorney representing his family in the
                immigration proceedings would represent him in connection with the
                deposition, but that attorney declined to do so. Maloney Decl. at~ 8.

        •       After the first attorney would not represent Mr. Alzmari in responding to
                the subpoena, in January 2019 Mr. Alzamari advised plaintiffs that he had
                a new attorney, Kelly Moore, Esq., with the Morgan, Lewis & Beckius
                LLP firm in New York City. Maloney Decl. at ~~10-12. On January 19,
                2019 plaintiffs' counsel requested an in-person meeting with Ms. Moore,
                during which they could discuss and confer on the procedure for taking
                testimony from Mr. Alzamari. Maloney Decl. at~ 12. That meeting did
                not take place until February 1, 2019. Maloney Decl. at~ 13.

        •       At the February 1, 2019 meeting, Ms. Moore declined to schedule the
                deposition and requested copies of any certain under seal documents that
                were produced in the litigation. See Maloney Decl. at~ 14. On or about
                March 8, 2019, after the PECs obtained approval, Ms. Moore received
                copies of all of the materials she requested, but nevertheless declined to
                schedule the deposition, claiming that she would have to first meet in
                person with her client in San Diego. Maloney Decl. at~ 15. 1

1
 Plaintiffs previously filed the same documents requested by and provided to Ms. Moore with the Court.
ECF 4342 (under seal), Plaintiff's Reply Papers on their Motion to Compel, dated January 9, 2009, Exh.
69 at 140-143, 178-184 & 223-228.
     Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 3 of 23
April 25, 2019
Page 3



        •        Throughout March 2019 plaintiffs repeatedly asked Ms. Moore for dates
                 for Mr. Alzamari's deposition, to no avail. Maloney Decl. at~~ 15-16.
                 On March 18, Ms. Moore advised the PECs that she preferred that the
                 deposition proceed in New York, rather than San Diego, and that she
                 would get back to the PECs with dates. On March 27,2019, Ms. Moore
                 claimed that Mr. Alzamari was "sick" and that she could not "realistically"
                 schedule the deposition until she reviewed the interview materials in
                 person with her client. Maloney Decl. at~ 16.

        •        During an April5, 2019 telephone call, Ms. Moore said that she had an
                 appointment to meet with her client on April 12, 2019 and that she would
                 not provide a deposition date until after she had met with him in person.
                 Maloney DecI. at ~ 17.

        •        Twice since that meeting was to have taken place, plaintiffs' counsel
                 followed up with Ms. Moore both by telephone and by email to set the
                 deposition date, but Ms. Moore did not respond to those inquiries and has
                 still not provided a date for Mr. Alzamari's deposition. Maloney Decl. at
                 ~ 17. Finally, the PECs emailed Ms. Moore today to let her know we
                 would be filing this motion unless she provided the PECs in writing with a
                 date certain and location for the deposition. She acknowledged receipt of
                 our message, but did not provide a deposition date. Maloney Decl. at ~
                 18.


                                           ARGUMENT

        As the multidistrict court assigned to handle pretrial proceedings in this litigation by the
multidistrict panel, this Court is authorized to compel a non-party to appear for deposition in the
Southern District of California. 28 U.S.C. § 1407(b) provides that "pretrial proceedings shall be
conducted" by tllis Court, and also that this Court "may exercise the powers of a district judge in
any district for the purpose of conducting pretrial depositions." Numerous courts have held that
the § 1407 multidistrict court is empowered to enforce a non-party subpoena for a deposition in
another federal district. "[T]his Court has jurisdiction to enforce subpoenas issued by plaintiffs
in other jurisdictions pursuant to 28 U.S.C. § 1407" and "the overwhelnling weight of authority
from federal courts throughout the nation is that this power includes the ability to quash, modify,
or enforce a subpoena directed to an extra-district nonparty." In re: Bayer Corp. Combination
Aspirin Products Marketing and Sales Practices Litigation, 2012 WL 13059198 *1 (E.D.N.Y.
2012); see also In re Subpoena Issued to Boies, Schiller & Flexner LLP, 2003 WL 1831426 * 1
(S.D.N.Y. 2003).

       Fed. R. Civ. P. 37 allows a party seeking discovery to move for an order to compel
disclosure or discovery. Fed. R. Civ. P. 45 governs subpoenas, including those demanding
appearance at a deposition, and provides that "[t]he court ... may hold in contempt a person who,
    Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 4 of 23
April25, 2019
Page 4


having been served, fails without adequate excuse to obey the subpoena or an order related to it."
Fed.R.Civ.P. 45(g).

         The subpoena issued to Mr. Alzamari complied with the requirements of Rule 45, as well
as Federal Rule of Civil Procedure 30, which governs deposition proceedings and, consequently,
constitutes a court order. Pennwalt Corp. v. Durand-Wayland, Inc., 708 F.2d 492, 494 n.5 (9th
Cir. 1983); see also US. S.E.C. v. Hyatt, 621 F.3d 687, 693 (7th Cir. 2010). The subpoena was
served personally on Mr. Alzamari; stated the court from which it issued, the title of the action
and its civil number; set out the text ofFed.R.Civ.P. 45(c), (d), (e) and (g); and when the
subpoena was served, the process server tendered the fees for one day's attendance and mileage
allowed by law. Mr. Alzamari did not object to the subpoena, and has waived any such
objection. Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44,48 (S.D.N.Y. 1996)("The
failure to serve written objections to a subpoena within the time specified by Rule 45[] typically
constitutes a waiver of such objections.").

         Despite the proper service of the subpoena, Mr. Alzamari, for now almost seven months,
has obfuscated, delayed and avoided compliance with the requirements of the subpoena. Based
on an alleged immigration matter involving his family, Mr. Alzamari asked for, and received,
additional time from the plaintiffs; yet he has not provided a deposition date. Plaintiffs waited
for Mr. Alzamari to retain one counsel and then another; yet he has not provided a deposition
date. His new counsel then requested copies of under seal documents, which Plaintiffs arranged
for and sent to her; yet no deposition date has been provided. Mr. Alzamari's counsel requested
further delays to supposedly meet with her client in person; yet she has not provided a deposition
date. Mr. Alzamari has failed to take reasonable steps to comply, and has no good excuse for
failing to provide a date and appear at a deposition. His noncompliance requires judicial
intervention.

        Plaintiffs cannot wait indefinitely for a deposition date from a witness who has done
everything possible to avoid having his testimony taken. We therefore ask that the Court set a
date certain for the deposition. We expect that other discovery will tum on Mr. Alzamari's
deposition.

                                          CONCLUSION

       Plaintiffs' motion should be granted and this Court should order Akram Mohamed
Alzamari to appear for his deposition in San Diego, California on May 30, 2019 at 10:00am, or
such other location and date set by the Court. Plaintiffs respectfully request such other relief that
this Court may deem necessary and appropriate to compel Mr. Alzamari to appear for his
deposition, including the initiation of contempt proceedings pursuant to Fed. R. Civ. P. 45(g).
    Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 5 of 23
April 25, 2019
Page 5




                                      Respectfully submitted,


 KREINDLER & KREINDLER LLP                        MOTLEY RICE LLC

 By: /s/ Steven R. Pounian                        By: /s/ Robert T Hae fele
      STEVEN R. POUNIAN                               ROBERT T. HAEFELE
     ANDREW J. MALONEY                                MOTLEY RICE LLC
     MEGAN BENETT                                     28 Bridgeside Boulevard
     KREINDLER & KREINDLER LLP                        Mount Pleasant, SC 29465
      750 Third Avenue                                Tel.: (843) 216-9184
     New York, New York 10017                         Email: rhaefele@motleyrice.com
     Tel.: 212-687-8181
     Email: amaloney@kreindler.com                    For the Plaintiffs' Exec. Committees
      For the Plaintiffs ' Exec. Committees

 COZEN O'CONNOR

 By: /s/ Sean P. Carter
     SEAN P. CARTER
     COZEN O'CONNOR
     One Liberty Place
     1650 Market Street, Suite 2800
     Philadelphia, Pennsylvania 19103
     Tel.: (215) 665-2105
     Email: scarter@cozen.com
      For the Plaintiffs ' Exec. Committees


cc:    The Honorable George B. Daniels (via First Class Mail)
       Kelly Moore, Esq., Morgan, Lewis & Bockius LLP (by email and hand delivery)
              Counsel for Akram Mohamed Alzamari
       All Counsel of Record (via ECF)
     Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 6 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                               )
In re:                                         )      03-MDL-1570 (GBD) (SN)
                                               )
         TERRORIST ATTACKS ON                  )
         SEPTEMBER 11, 2001                    )      [proposed] ORDER
                                               )
                                               )



SARAH NETBURN, United States Magistrate Judge:

         Plaintiffs filed a motion for an order to compel Akram Mohamed Alzamari to appear at a
deposition. ECF No. _ _ _ __ _

         It is hereby ordered that the Plaintiffs' motion is granted, and that Akram Mohamed
Alzamari is hereby directed to appear for a deposition at 10:00 am on May 30, 2019 at the Law

Offices of Cozen O'Connor, 501 West Broadway, Suite 1610, San Diego, CA, or at another
location that is mutually agreeable to the PECs and Mr. Alzamari, and
         It is further ordered that should Akram Mohamed Alzamari fail to appear for his

deposition at the above date and time, he shall immediately be held in contempt by this Court,
pursuant to Federal Rule of Civil Procedure 37(a)(l) and Federal Rule of Civil Procedure 45(g).
         The Clerk of the Court is respectfully directed to terminate the letter-motion at ECF No.


SO ORDERED.


Dated: _ _ _ _ _ , 2019
                                               HON. SARAHNETBURN
                                               United States Magistrate Judge
Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 7 of 23




                    EXHIBIT 1
    Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 8 of 23




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

  In re Terrorist Attacks on September 11, 2001        03 MDL 1570 (GBD) (SN)
                                                       ECF Case


This document relates to All Actions

  DECLARATION OF ANDREW J. MALONEY, ESQ. IN SUPPORT OF MOTION TO
        COMPEL DEPOSITION OF AKRAM MOHAMED ALZAMARI

        Andrew J. Maloney, Esq., hereby declares under penalty of perjury that:

        1.        I submit this declaration in support of the Plaintiffs' Motion to Compel Testimony

from Akram Mohamed Alzamari and Initiate Contempt Proceedings.

        2.        The source of my information and the basis for my belief in my statements herein

are: my personal involvement in this matter; my firm's direct representation of individual plaintiffs

in the In re Terrorist Attacks ofSeptember 11, 200 I litigation; my participation with the Plaintiffs'

Executive Committees in this litigation; and review of the discovery and court records relating to

the multi-district litigation.

        3.        This Court approved jurisdictional discovery regarding Plaintiffs' claims that Saudi

Arabia government officials in Southern California knowingly provided substantial support to the

9/11 hijackers.     Pursuant to leads developed by our investigators, together with other witnesses

and sources, Akram Mohamed Alzamari was identified as a person who witnessed certain events,

meetings and conversations relevant to Plaintiffs' claims.       On August 15, 2018, investigators

retained by Plaintiffs met with the person who identified himself as Akram Mohamed Alzamari at

his residence in San Diego, California. Mr. Alzamari confirmed that he had personal knowledge

of certain events, meetings and conversations relevant to Plaintiffs' claims, but asked to adjourn

the interview until the following day.
    Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 9 of 23



       4.      On August 16, 2018, the investigators met again with Mr. Alzamari, who again

confirmed that he had personal knowledge of events, meetings and conversations relevant to

Plaintiffs' claims. Mr. Alzamari, however, refused to provide more details and stated that he would

only answer additional questions if compelled to do so pursuant to a subpoena.

       5.      On September 27, 2018, while at his home in San Diego, California, Akram

Mohamed Alzamari was properly served with a subpoena. See Exhibit A, hereto, a true and

accurate copy of that subpoena and the certificate of service. The investigator provided Mr.

Alzamari with $60.00 in cash for his witness fee and travel expenses. The subpoena provided for

the deposition to occur at the law offices of our co-counsel Cozen O'Connor, 501 West Broadway,

Suite 1610, San Diego CA 92101, on October 16,2018 at 10:00 am. That law office address was

well within 100 miles of Mr. Alzamari' s San Diego residence.

       6.      I served counsel for defendant Saudi Arabia, Michael Kellogg, Esq., and

defendants' Liaison Counsel, Alan Kabat, Esq., with a notice of the Alzamari deposition on

September 27, 2018. See Exhibit B, hereto, a true and accurate copy of the certificate of service

on defense counsel.

       7.      Soon after he had been served with the subpoena, Mr. Alzamari called me to request

we adjourn the date ofhis deposition so that he could retain counsel. I agreed to Mr. Alzamari's

request, and he provided me with his cell phone number in order to stay in touch for logistical

planning until he retained counsel.

       8.      Initially, Mr. Alzamari requested an adjournment until a date in November 2018.

As he explained to me on or about October 9, 2018, Mr. Alzamari had an attorney, Susanne Arani,

from the Council on American-Islamic Relations ("CAIR"), who was handling an immigration

matter for his wife Fatima and their daughter. Mr. Alzamari suggested that Ms. Arani would




                                                3
   Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 10 of 23



handle the deposition and said that I should speak with her. I called Ms. Arani on October 22,

2018, and she confirmed that she was working on the immigration matter but also explained that

she did not feel qualified to represent Mr. Alzamari at his deposition.

       9.      I called Mr. Alzamari the following week and asked if he could find another

attorney and to discuss a date for his deposition. Mr. Alzamari asked me to delay his deposition

until late November or early December 2018. I agreed.

       10.     In late November 2018, Mr. Alzamari advised me that he was having trouble

finding counsel. By early December 2018 I advised Mr. Alzamari that we could no longer wait

for him to find an attorney and that we would seek to enforce the subpoena. He claimed he may

have an attorney but would not be able to speak with the attorney until early January 2019. I

agreed to wait to schedule the deposition until he consulted with that attorney in early January,

explaining that we would not agree to any additional delays.

       11.     On January 17, 2019 Mr. Alzamari left me a voice mail claiming that he found an

attorney but needed another two to three weeks to meet with the attorney. I responded that we

would not wait unless he provided me with the name and contact information for his new attorney.

       12.     On or about January 19, 2019, I was notified that Mr. Alzamari's attorney was Ms.

Kelly A. Moore, Esq. of the law firm Morgan, Lewis & Bockius in New York City. I immediately

contacted Ms. Moore and relayed to her the series of events and long delays requested by Mr.

Alzamari. I asked Ms. Moore for an in-person meeting during which we could confer and set a

date for questioning Mr. Alzamari. Due to Ms. Moore's busy travel and deposition schedule in

other matters, she was not available to meet with us until February 1, 2019.

       13.     I met with Ms. Moore at her New York City office on February 1, 2019. I was

joined by my partner Megan Benett. Ms. Moore's associate, John Maloy, also attended. During




                                                 4
   Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 11 of 23



that meeting, we explained to Ms. Moore why we served a subpoena on her client, described to

her generally the substance of the information we sought from her client, and advised her that we

were aware that her client had been interviewed by the Federal Bureau of Investigation in

connection with its investigation into the September 11, 2001 terrorist attacks.

       14.     At the February 1, 2019 meeting, Ms. Moore did not agree to a date certain for a

deposition and asked to see certain documents that had been produced under seal in the litigation.

Because a protective order covered those materials, I needed to obtain approval to release those

documents to Ms. Moore and Mr. Maloy. After making the necessary inquiries, I obtained the

approval, and sent the relevant protective order to Ms. Moore on February 21, 2019. She and Mr.

Maloy signed and returned the protective order acknowledgement on March 3, 2019. On or about

March 8, 2019, my office hand-delivered the documents to Ms. Moore. Those same documents

were previously filed with this Court as part of Plaintiffs' January 9, 2019 Reply Papers on their

Motion to Compel, ECF 4342 (under seal), Exh. 69 at 140-143, 178-184 & 223-228.

       15.     The following week, on March 14, 2019, I contacted Ms. Moore to set a date for

Mr. Alzamari's deposition. Ms. Moore emailed me and said she still needed to fmd some time to

read the material but that it was "on the top of [her] list." I contacted Ms. Moore again on March

18, 2019 to press for a deposition date, at which time she said she needed to meet with Mr.

Alzamari before she could agree to a date, and that because he was in San Diego she needed

additional time. Ms. Moore confirmed that her preferred location for the deposition was New

York, rather than San Diego, and that she would check on dates and get back to me.

       16.     On March 25, 2019 I contacted Ms. Moore again to set a deposition date. She

responded by advising that she would be meeting Mr. Alzamari that week and would not provide

me with dates for his deposition until after she had met with him in person. On March 27, 2019,




                                                 5
   Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 12 of 23



Ms. Moore emailed me and said that her meeting with Mr. Alzamari had been cancelled because

he was sick. She did not provide any new date for when she would see him or when he would be

available for a deposition. The following day I reminded Ms. Moore of the long delays we had

already endured because of her client's concerns and to accommodate her schedule. When I

suggested that we would now need to move for judicial intervention, Ms. Moore responded "go

right ahead, you will not get him any faster."

        17.    I exchanged messages with and spoke to Ms. Moore on AprilS, 2019. She told me

that she planned to meet Mr. Alzamari a week later, on Friday April12, 2019, after which she

hoped to have a deposition date. I left Ms. Moore a voicemail message late on April 12, 2019

asking her to provide a date for Mr. Alzamari's deposition. When, after six days, she had not

returned the call I followed up with an email on April 18, 2019, asking for a status update and a

deposition date. Ms. Moore did not respond to either my April 12, 2019 voicemail or my April

18, 2019 email, and still has not provided a deposition date for Mr. Alzamari, despite the duly

served subpoena, the in-person meet-and-confer to discuss that subpoena and the months of efforts

by Plaintiffs to schedule the deposition.

        18.    I made a final attempt to resolve this matter by contacting Ms. Moore today, and

letting her know that Plaintiffs would be filing this motion today if she did not provide the PECs

in writing by 4:00pm with a date certain and location for Mr. Alzamari's deposition. Ms. Moore

acknowledged her receipt of my message and requested another copy of the subpoena served on

Mr. Alzamari (which we provided to her)- but still would not provide a date.

        19.    Plaintiffs are conducting court-ordered discovery in the underlying 9/lllitigation;

they have accommodated the witness's requests to obtain counsel for four months; and they have

tried for an additional four months to schedule the deposition through the witness's attorney.




                                                 6
   Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 13 of 23



Further discovery depends on Mr. Alzamari's testimony and Plaintiffs cannot wait any longer to

schedule his deposition.

       20.     Plaintiffs therefore respectfully request that the Court order Mr. Alzamari to appear

for his deposition in San Diego, California on May 30, 2019 at 10:00 a.m., or such other date

certain as ordered by this Court, or in New York (which Ms. Moore stated was a preferable

location), and for such other relief, including contempt proceedings, that the Court may deem

appropriate.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on   this~ of Apri12019.

                                               rtdrewJ.i\jJ!'oney,   lt{i,ESq:
                                         L




                                                 7
Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 14 of 23




                        EXHIBIT A
           Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 15 of 23


 AO 88A (Rev. 12/D) SUbpoena to Testif,y ata:De.position in 11 Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                              for the
                                                           Southern Dl:strrc.t ·ofNe.w York

       In re 'rerrorlst Attacks .on September 11, 2001                           )
                                 Plaintiff>                                      )
                                   ·v.                                           )       CtvHActfon No.               Mil~ 03-1o70 ~GBD)(SN)
                     Kingdom o.f Saudi Ara'bia                                   }
                                                                                 )
                                                                                 )

                               SUBPOENA to TESl'IFY .AJ' A DEPOSITION IN A ClVlLACTION
 To:                                                               Akram Moh:a.m~d Aizamari
                                                         (Name pfp;ers.QIJ .to who.nrth.is. subpoena ·is diree.ted)

      ·~· testimony: YOL). ARE:C()MMANDEI) to appear at the.time, .date, and place·S€t forth beJow te testify ara
 deposition to be taken in this: civil action. lfyou are ·at'\ organization, y(ju must qesignate one or more <;>fficers, directors,
 or managing agents, or designate ·other persons who..consent to testify on your behalf about the following matters, or
 those· set forth in ap attachment;


  Place: LawQffic~s of Cozen O'Connor                                                      t>~te · ~nd Time:
         5"01'West Bt~adway, Sufte 1 · ~111                                                                     10/16/zo 1.a 10:00 a'tn
           San Diego; CA -~~1:..:::0_1'---~----------'-------------------'
           Thedep:ositian will be re.corded bythis:method:                     Ste.rilpg rap hie

       0 Production:: You, or your represent;itiv¢s~ must al~o bring with YPJ.i t o th~ qeposition the following documents,
         electrohiC!lHY ston:d infor:matkm, or ol>jects; Jmd must permit inspectio~ copying, testing, or sampling of the
         materia,[:




         The foHowing provisionS; of Fed. R. Civ. ·p. 45 are attached - Rul'e 45(c), relatitt& to the place ofcompliance;
 Rule. 45(d),,relating to yo.ur protection as a p:erson S\iibj¢~t to a subpMna; and Rule 45{e) and (g), relating to your duty 'to.
 respond to this s:ul:)po~n!l. and th¢ J>t)t¢:ntial consequences :of not doing so.

 Date:       0~/2:0/20:1'8
                                    CLERK. OF COURT

                                              Signature qfC!erk or Deputy .Cl~rk

 The r\am¢, ·a;~idre~s. e•mai I address, a;nd telephone number of the attQrney representing (na11ie 'a f party)
 Pla.ln~iff$' Execi.Jtive Committees                                           , who iss·ues or requests this subpoena, are:
Krelndler &Kreih(iler ~LP , -750 Third Avenue;, New York, N:Y 10017; Andrew Maloney, Esq,, <.~maloney@krelndlet.com,
(2J21 973-3438-i Steven Pouniat:i, E$SL spou_nian@kh3indler.com, (212 )· 973-3:477
                                Nod~e to ~b>t pet~.Qii wbo·l$SU¢$ or reques.ts tbi.s subpo:ena
If this ~i,lbpoena. comm~n:ds the production dfdocuments, elec.tronically stored information, ot tangjble things, a :rtotite
and a copy of the subpoena ,must be.served' on each partyin.thi>s ca:se before it -is served on the person to whom it is·
dhected. Fe& R. Civ. P. 45(a)(4),
             Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 16 of 23



AO 88A_~Rev" 12113) S11bpoenl) to TestifY at aDepo~ition in a Civil A.ction~Pa:ge. 3)

                                 Federal RuleofCivH Procedur~e 45 (t),(d), (e), and (g) (Effective ll/171.3)
(c) l>!iict ofCpmp]ial)te.                                                                       ,(i) discloJ;ing a .tnlde ~ecn~t or .other confidential research, development,
                                                                                           ot ~mmerc'iaJ iiiforrni!.ti'Cin; or                                         ·            ·
  (l) For q .Ttial, {Jearing; prf)epo$i(iq;z. A suf!poeJi.a may c.ominartd a·                      (ii) djl;pJpsin.g an U!U:~tained expert's oplrt\ort or information ihat do.cs
person .to attend a.trial, hearing, •or deposition only.;as follows:                        ndt d~ctiti~ :spectfic occ_urrences- .in 'dispute and -results !rom the expert' s
   {A) wrihln 100 ffi1les of where fue person resides, Js employed, ·o r                   -siudy that was not [equeS:ted oy a parcy-                                      .
re~!lllitly tfansiicts _business inpers~ni. ; or                                               _ (C)''Sp~ci/)itiJgCo-,Jdittons as a11 Alte.rnauv-e. 1rt -the -circumstances
   (B) ...v.l\hir:qhe s_t!Jte where ~he- p¢rson tes1des, is•enipl.oyed, or regJJiarly       describs:d in 'Rult)45( d)(J)(B), th·e qourt ma-y, instead__of quaSliing of.
transacts· business iii person, ·i fthe p.~:rson               · -            ·     ·       !n-o:difyirtg a,subpo.enii, o_rder 1.1ppearance orptpductlon under specified
      (i) is !!P(itiy .or a party'$ officer; .or                                            c.onditians 1ifthe seniinll party: ·
      (ji) [s commanded' to aitemi a trial Md woul.d n,9t ln.cw.: Si,~b$tailtiai                   (i) Shows as~bstantial need 'tor the testunon'y or ma:teria[ that ci)IUlot be
exp_e[ISe.                                                                                  othetWi5e met witho!lt 1!J}'due ~!lfdship> and
                                                                                                    (ii) e'i:iSUres tha:t 'tbe suJ;polliiaed._petsah will be reasonably compen~~ied,
 {i) For Oi!t;er Discovery, A subpoena may 'CuDUhilil&
   (;A}production,of documents, electronically sio~ed jnfor:ro~tion, or                    (e~ Putle$    in   Respondin~   to a Subpoena.
tangib!e things 111 :a pi ace wi1hin 100 miles: of where the petson resides,.i-s
emjlloyed; .or r<;gularly transacts hu'S-ines.s. i.n persQn:; Md                             ·(I) Pro.ilf4clng IJ.O.cu,;nents QrEiectronlcallyStoredlnformatlon. These
   (B) inspection ofpr\lmises anlie premises to be inspected.                               pn;>eedures -apply to preducihg uoc\Ullents or-eJecitonically,:St.ered
                                                                                            mf(!un)lti<m:                                                      .
(d) Prot~ctJ.n·¢ a Perso.il Su.oject to a 'Suhpaen·a; Enforcement.                             {A) -Do.cuments: A p<;r:sen r~pondin g.to: i! $_Ubp.oe.na.to _produce do.cument$
                                                                                            miJ~i: prl;idl,lee t~em -~$they lir~ ke'pt ih Ute_QJ:dihlliy course,ofbasiness 'o r
   (1) Ai!/Jldir1g jf_nduelJ(lt:d~n or. Expe,tse; Sil!ittion$; .A party or attorney        -inns:t or_gjlliize and label them to correspond lQ ih!!: c*gor.i¢s in \h.e·de_llli!ild.
 tesponsibie for issuing lind serving_ a ~~poena must take reasonable. steps.                  '(Bj Form Jot Produ.clniJ Elect~rmicafly Stor.ed Information Not Specified
-tp avoid imp() sing \itldl,l_
                             e :bUrden or·el(pen.Se on a person sul>ject to the             Jf a subpoena .does not specifY a foflT) fo~ proclut,i[\g electrc;Jnically stored
.subpoena. The .oourt fer the d1Stri:c t where complim:J~ is requlre,d must                 information; the per5aii re.spon,ding mu~t pr-oduce .it in a form 'or fol'lllS in
 enfor~e this dut)! llll.d impOse an apprtipruiW s·anotiori~which may iAclude              :which it is ordinarily maintained' or -in a reasonably usa)>le fotm-or fotms.
lost eafntilgs and reasonable attorney'·s fees-i)n a pllrty. or attorney wno                    (C) Efectto.nica(lyS/oti!c/ Informtuidn Produced In Only One Form_ The
f~iis   tp ~Ql'[lply.                                      ·                                person respondiJlg need not produce Ute sanw electroriically··stpt<ed
                                                                                           'in(onnation in 111ore t~.an on~: fonu.
 (2) Command to Jirot!ilce Mat¢rirtls f).f. PetniJUnspectlon.                                  {D) .lnaeae.f'sibleE/ec'tr.oni¢ally Stored Infonflation_The person.
  (-A)Appecircmce Nor Required A person c.ommanded to produce                               re~pondihg need nat provide discoVery of electronically stored information·
docuqtents, elect.roQically s.tor.ed inform!\tiQn, or tail$.ible things. o.r to             from s.ou.rces.lhat tlte pers.ori iilemtifles as not reasOJl!lbly accessihl·e because·
 per.i:itit the inspection ofpremtses, need'•not appear in person at the pi~:~ce of         ofimdue bl!fden or C<~st·, On rno.tion to compel:d·iscovcry or for a,protective
 prod"'ctwn: tlr in·sp,e.ction u:nles_s also commanded tO appear fat a dep_osition,        3i'der, the pers-en responding must show ili!li the tnformation is not
hearf1ig, or tdal.                                                                          re!Jsonably acces·sjble -be¢aust ofuridue·burdetFor _cost Jftliat showing is
     -(BfObjectirm:.. :Aj)Crson cpmmanded t\Yptoduce \'lociiments :or tangible              made, the c.tiurt_may· n@netheless or-der. discovery from such sources if-the
tli:i;ngs oNo perniit inspech_ori may serve oil ihe patty·or attorney .clesigira'ted       requestibg PartY sliows good cause, ·considering.the limitations of Rule
in the subpeena a written :obj'e<;tion to lns-pectf.ng. 'copying, testing; or               26CbX2).(C),. The. courcrmay specifY .conditions for 'the-di_scovecy.
samphng any or all of the ·.materials or to inspecting the .premises.,.,-,orto
producing electrenica1Iy stored infQnpation in the form Qr foiifis (equested.              (i) Clal~iWig Piivll¢ge tit Protecti.oii.
lile objection must be·s_c.fYt<Q before. the earlier ofth'e-.time specified for             _(A) !n}'ormalion Withneld. A persen wiLhbQlding subpoenaed infonnation•
compliance or 14 days a'ftttr tht; S!l\JPO.~na is ~en'~d . f;f ~ objection 'fs in.il.de.   Uilder a Claim 'that it is privileged.or subject to- protection as tri~ •preparation
.the.foll<Mirtl'i rule.s apply:             ·                                              lt!.~!eri.!Jl m~t:                ..
        o(if At aiiy. time; on Mfi'ce to the .COII'ImMded person. the SeiN,ing party           (i)ej(pressly .make tM claim: and
may nto\re the co(Jit fqr·-~b'e diStrict where· d:6mpliance is required fot an                   :(ii), describe t!le 1lf!ture qfl}te withtield d~cui'n¢nts, cpirununications, or
order c0mpelling produetien or- inspection, ..-                                            timgible things ih a manner tliilt, without revealing Infun:n11tion itself
         (i!) These actS may be reqli.ired tirtly .as dtrected in the ordet, and the        privilege(! or protected, w-ill enabltl the parties to.: assess the.claim.
order must protect a ,per,son whq is neithet a PllttY nor a P.iirtY '$ ·o:fficer .rr()m       (B).li}fo!!maf.fan Proi/uced_If information pro.duced in respons:e to- a.
~ignificant e.~~nse te-Strlting from compHance.                    · -                      subpoenai~ t$uQjetttQ",a cl!lim-of privil.t;ge l!fOfprotection as
                                                                                            trial ~prepa~ation tttatetial\ the person maJHngthe claiin may notify any party
 (3) Qua$ili#_g (lr M.odi/j.ing ii SuiJpoei,-il.                                           _ibat receive-d th~: infbfllll)tion ·o f $C: (,ll~m and the -basis for it. After being
                                                                                            n<!tit'ted,-a patty :must:Pt.oihptly r.etum, sequester, or destroy ihe ~pecified
  (A) Jfhen Requ1r¢d. Ort timely motitin, the c.otiit.Jor the district where                information and 1!"-Y copies . it has;. rnu~t not use o.r dis.close: .the i,n.for:ma.tion
compliimce is required mustquash 0 r mcidify -~~_subpo-e,ra t}Jat:                          ll!lt!f th~ c.laim, is tesplv~ ; must take reasonable steps, to retrieve the
                                                                                            inforinat'i\m ·ifth~ p~y disclosed it b'cfQre bdng,i'iQii:fie:d; and may pr.omptly
      (I) fails•io ·allow a re_ason<!ble time_to compl}';                                   p~s_ent tlie fnt:cmnation under seal' to the court for the district where
      (it) requires a person to comply bi:yond the geogniphical 'limits                     compliance is requ-ired for a determination of the olaim.. T'h.e person who
sped tied in Rule 4.5.(c);                                                                  pradO:'*~ t~-e lnfor(llliH~il .trlllst p~~serve the iiifomration·until the cla_   iinis
     :(iii) teqt;J_ires disclosure ofprivtieged or·ath'er _pn1tected matter, if no         res.elved-.
exc.epiion er. walvyr applies; er
      (iv)' Slibjects a p.ers:on to undue burden'.                                         (g). Contempt.
  (B.) Wii~n- f>~rrnitt~d: To protect a person s\lbject to or affected by a                t-h~ -court for .the ~isn:\ct Where compliiijtee is required~and also, afte~ a
subpo.ena, the coilrt_for :the district where compliance is required ,may, em              !tfotion is transferred, the issuing court---may hold in ·contempt<~ pei'Son
motion, qu_ash .or modify V!e-sJ1ppoena if i.t requires:                                   who, lfaving bee,n s·erve(i, ·fails_ Witbout adequate exclll;e to obi<y the
                                                                                           subpoena or an order related J<i it
Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 17 of 23




                                                  T'ROOF OF ~VICE
              (ntll J«tlml sll1111lil irol. t.i     H WI tlr' MiAft fiH rcljlllrWI   FN. R:. Ciir. 1'. 4S.J




    P"l ~tile                           ~~~~~· ~Ofl)'fD dK!
    !'11~~ .J.4.1AMAG.




            lhe ~ . . ~ gn
    l.'hl1i:r~ 10
                I - wimcu ~                                                                                          f



    mS                                                                     fot                                0.00



                                                                   tr
Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 18 of 23




                        EXHIBITB
Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 19 of 23




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  In re Terrorist Attacks on September J 1, 2001     03 MDL 1570 (GBD) (SN)
                                                     BCF Ca.$'e


 This document relates to All Actions



                                  NOTICE .OF DEPOSITION

        PLEASE TAKE NOTICE that, pursuant to Rule 30(b) ofthe Federal Rules of Civil

 Procedure and the attached subpoena served today, the.Plaintiffs, through their undersigned

 attorneys, will take the oral deposition Of Akram Mohamed Alzatnari.

        The qeposition will commence on October 16, 20'18, beginning at 10;00 a.m. Paciftc

 Time at the Law Offices of Cozen O'Connor, 501 West. Broadway; Suite 1610, San Diego,

 CA 92101, before·a certified court reporter qualified to administer ·oaths and will continue

 day to day untii complete.

        The Plaintiffs' Executive Committee ,has assigned the following attorney point of

 contact for this deposjtion:

        Andrew J. Maloney, Esq.
        Kreindler & Kreindler LLP
        750 Third Avenue
        New York, NY 10017
        Phone: 212-687-8181
        amaloney@kreindler .com

        You are invited ta. attend and   ex~unine.




 Dated: September 27,2018
Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 20 of 23




 Respectfully submitted,

  KREINDLER & KREINDLER LLP                    MOTLEY RICE LLC

   By: /s/ James P. KreJndler                  By: lsi Robert T. Haefele
       JAMes P. iKRElNDLER                          ROBERTT.fiAEFELE
       For .the Pl~intiffs. Exec. Committees        For the· Plaintiffs Exec. Committees

  COZEN O'CONNOR                               ANDERSON KILL P.C.

  By: /s/ Sean P. Carter                       Byr lsi Jerry S: Goldman.
      SEAN P. CARTER                            . JERRY S. GOLDMAN
      For the Plaintiffs Exec. Committees         For the Plaintiffs' Exec. Committees
Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 21 of 23



                                  CERTIFICATE OF SERVICE


         I hereby certify that on. this 27th day ofS~ptember, 201 8, .I cau1>ed a copy of the

 foregoing Notice ofDeposition to 'be served by email upon the fo11owing for their further

 distribut:ion to counsel for all parties in this action:

 Michael K. Kellogg, Esq.
 Mark C. Hansen, Esq.
 Gregory G. ·Rapawy, Esq.
 KELLOGG, HANSEN, TODP, FIGEL & FREDERICK, PLLC
 Sumner SqJ.lare
 161-5 :rvi Street, N.W., Suite 400
 Washington; D.C. 20036
 Tel: (202) 326.;7900
 Fax: (202) 326-7999
 mkellogg@kellogghansen.com
 mhansen@.kellogghansen.com
 grapaWy@kellogghansen.com

 Alan Kabat, Esq.
 BERNABEI & KABAT, PLLC
 1400 16th Stre.et, N.W., Suite 500
 Washington, D.C. 20036
 Tel: (202) 745-1942
 Fax: (202) 745-2627
 kabat@bemabei'pllc.com



                                                                   lsi
                                                            Andre.w J. Maloney,. Esq.
          Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 22 of 23



 A9 88A (Re¥. 12/1-3) Subpoena to.'testifY ai a Dep.osition f11 ~ Ch1i) Ac;tion


                                           UNITED STATES DISTRICT COURT
                                                                                  foli the
                                                               Sou them District of New York

         In re Terrorist Attacks on·September 11, 2001                               )
                                  Plain.tifl>                                        )
                                     v.                                              )         Civil Action No.    MDL 03-1570 (GBD)(SN)
                      Kingdom of Saudi Arabia                                        )
                                                                                     )
                                                                                     )

                                SUBPOENA TO TESTIFY AT A D.JCPOSITION IN A CIVIL ACTION

  To·:                                                                 Akram Mohamed A!Z:amari

                                                            (Name ofpe-rson to whom this subpo.iina is directed)

         ffl
          Testimony: YOU ARE COMMANDED to appear at the time,, date, and place s.et forth below to testify at .a
 deposition to be taken in this civil actioA; If you are afl organization) you must designate one or more officers, directors;
 or managing agents, or designate other persons who consent to testify on your behalf about the following matt~rs, ot
 those set forth in an attachment:


  Place: LaW Offices ofCoz:~n O'Connor                                                          Date and Time:
               501 West Broadway, Suite 1.610                                                                     10/16/201810:00 am
               San Diego, CA 92101

               The deposition will be. recorded by this method:                     Stenographic.

         0 Production: You, or ·your represet)tatives, rnll$t als.o bring with you to the deposition the foilowiqg doc1,1ments,
           electronically stored information, or objects, and must permlt i.nspection, c9pying, testing, or s~pling ofthe ·
           material:




         The fullowitig provisions of Fed. R. Civ. P. 45 are attached.- Rule 45(c), relating to the pia~ of compliahce;
 Rule 45{cl.). relating to your protection as a ·person subject to a subpoena:; an<i Rule 45(e) and Q~). relating to your dt.!ty to
 respond to this subpoena and the potenti!iil conJ>e.quences of not doing so.

 Date:           09/26/20!18
                                         CLERK OF COURT

                                     -    · -- --         -~o---:----c -    - ---        - -
                                                Signature ojCierkor Deputy Clerk

 The name., address, e-mail address, and telephone number oftheattorney representing (nanie ofparty}
 Plaintiffs' Exe.cutlve Committees                                      , who issues or reqllests t)lis subpoena; are:
·Krein~ler
         & Kreindler LLP, 750 Third Avenue, New York, NY 10017; Andrew Maloney, Esq., amaloney@krelndler..com,
(212) 973-3438; .Steven Pouniar:~ , Esq., sp:ounian@kreindler.com, (212) 973-3477            ·
                                Notlce to the·peJ"Soli w.ho isl!ut!S or requests this subpoena
 If this subppena c9mmands the prqduction of documents, electrQniea:lly stored information, ottangiple things, a. notice
 and a copy of the subpoena must be served oil each party In this case before it is serVed on the pers:9n to whom it is
 directed·. Fed. R. Ctv. P. 45(a)(4).
Case 1:03-md-01570-GBD-SN Document 4496 Filed 04/25/19 Page 23 of 23




                                              PROOF (117 tHVIt"t
              (lllis   Urf!l._ s:buM'"'' 6!1!" Jllttltti#i rfi~rt.'Hfl•lflm ~ 6f ,.~4 R, Cm. ~ 4~,


      c:fi KiWd b ~ 1Je1~                    .I   tcpy ICII!u: llal!ltdi iMt

      A lf'Atflttl) .II-'-~~


             lllc wbpoctu wa luued Lm be
      cmdoe:mJi to   llll'itncss 1 ~ -




 (~     t'                                        andS                                               OJ»
